     Case 3:18-cv-02701-BEN-MSB Document 25 Filed 08/06/20 PageID.343 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    RYAN BISHOP, on behalf of himself and                  Case No.: 3:18-cv-02701-BEN-MSB
      all others similarly situated,
12
                                            Plaintiff,       ORDER GRANTING DEFENDANT’S
13                                                           MOTION TO COMPEL
      v.                                                     ARBITRATION AND DISMISSING
14
                                                             PLAINTIFF’S FIRST AMENDED
      BORAL INDUSTRIES, INC., a
15                                                           COMPLAINT
      California Corporation; BORAL
16    ROOFING, LLC, a Delaware Limited
      Liability Corporation; and DOES 1 to 10,
17
                                         Defendants.
18
19              Before the Court is a Motion to Compel Arbitration submitted by Defendants Boral
20   Industries, Inc. and Boral Roofing, LLC (collectively “Defendants”). ECF No. 20. The
21   docket shows Plaintiff Ryan Bishop has not filed a response to the motion. For the
22   following reasons, the Court GRANTS the Motion to Compel Arbitration. The Court
23   also DISMISSES Plaintiff’s First Amended Complaint with prejudice.
24         I.      BACKGROUND
25              On October 28, 2018, Plaintiff filed a complaint against Defendants in state court
26   alleging Defendants engaged in unfair business practices by failing to (1) provide meal
27   breaks, (2) provide rest breaks, (3) pay final wages, and (4) provide timely and accurate
28
                                                         1
                                                                                 3:18-cv-02701-BEN-MSB
     Case 3:18-cv-02701-BEN-MSB Document 25 Filed 08/06/20 PageID.344 Page 2 of 4



 1   wage statements. ECF No. 1, Exh. A ¶¶ 9-14. Plaintiff also sought to represent a class of
 2   similarly situated persons. Id. at ¶¶ 20-27. Defendants removed the case to this Court on
 3   November 29, 2018. ECF No. 1. Following a motion to dismiss that was granted in part,
 4   Plaintiff filed a First Amended Complaint alleging the same underlying claims.
 5            On February 19, 2020, Defendants filed this Motion to Compel Arbitration
 6   pursuant to the Federal Arbitration Act (“FAA”). ECF No. 20; 9 U.S.C. § 1 et seq.
 7   Defendants also requested the Court dismiss Plaintiff’s class claims with prejudice. ECF
 8   No. 20, 17-18. Defendants argue Plaintiff is subject to a valid arbitration agreement that
 9   encompasses the issues in dispute here, and that the arbitration agreement requires all
10   disputes be arbitrated individually. Id. at 8-17.
11      II.      DISCUSSION
12            Local Rule 7.1(f)(3)(C) provides that failure to file an opposition when due can
13   constitute consent to the granting of a motion. On this basis alone the Court could grant
14   Defendants’ motion. However, because the Court also concludes dismissal is appropriate
15   it addresses the motion fully below.
16            Under the FAA, arbitration agreements “shall be valid, irrevocable, and
17   enforceable, save upon such grounds that exist at law or in equity for the revocation of a
18   contract.” 9 U.S.C. § 2. The FAA requires the Court to determine “(1) whether a valid
19   agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses the
20   dispute at issue.” Kilgore v. KeyBank, Nat'l Ass'n, 718 F.3d 1052, 1058 (9th Cir. 2013)
21   (en banc) (quoting Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th
22   Cir. 2000)). “If the response is affirmative on both counts, then the Act requires the court
23   to enforce the arbitration agreement in accordance with its terms.” Chiron Corp, 207
24   F.3d at 1130. “[T]he party resisting arbitration bears the burden of proving that the
25   claims at issue are unsuitable for arbitration.” Green Tree Fin. Corp. v. Randolph, 531
26   U.S. 79, 91-92 (2000).
27
28
                                                    2
                                                                               3:18-cv-02701-BEN-MSB
     Case 3:18-cv-02701-BEN-MSB Document 25 Filed 08/06/20 PageID.345 Page 3 of 4



 1         Defendants submit Plaintiff signed an arbitration agreement while applying to
 2   work for Real Time Staffing Services, LLC, a staffing agency, which does business in
 3   California as Select Staffing. ECF No. 20, 2. Select Staffing thereafter sent Plaintiff to
 4   work at Defendants’ facility. Id. Defendants argue the arbitration agreement applies to
 5   them, as the arbitration agreement Plaintiff signed applies to “the Company,” which is
 6   broadly defined therein as “Select Staffing…and all related entities, including entities
 7   where employees are sent to work.” Id. at Ex. 1. The agreement covers “any dispute
 8   between Ryan B Bishop and the Company relating to or arising out of the employment or
 9   the termination of Ryan B Bishop,” including “claims for breach of contract, fraud…
10   wages, salary, compensation, reimbursement, penalties, wrongful termination… and state
11   laws regarding unfair competition or unfair business practices.” Id. Finally, the
12   arbitration agreement provides that “class action, collective action, and representative
13   action procedures shall not be asserted, nor will they apply, in any arbitration proceeding
14   pursuant to this Agreement.” Id.
15         Defendants argue the agreement is valid under the FAA, Plaintiff’s claims fall
16   within the scope of the agreement, and the agreement requires Plaintiff to arbitrate his
17   claims individually. ECF No. 20. The Court agrees. Defendant has sufficiently
18   demonstrated these points, and Plaintff has not offered argument to rebut. Accordingly,
19   Plaintiff must arbitrate his claims and he must do so individually.
20         The Court must next determine whether staying the litigation pending arbitration is
21   appropriate. Here, the Court concludes dismissal is appropriate.
22         Where a dispute is subject to arbitration under the FAA, “the court in which such
23   suit is pending, upon being satisfied that the issue involved in such suit or proceeding is
24   referable to arbitration under such an agreement, shall on application of one of the parties
25   stay the trial of the action until such arbitration has been had in accordance with the terms
26   of the agreement.” 9 U.S.C. § 3; AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344
27   (2011) (courts are “required to stay litigation of arbital claims pending arbitration of
28
                                                   3
                                                                               3:18-cv-02701-BEN-MSB
     Case 3:18-cv-02701-BEN-MSB Document 25 Filed 08/06/20 PageID.346 Page 4 of 4



 1   those claims ‘in accordance with the terms of the agreement’”). However, this duty is not
 2   mandatory where, as here, the Court finds each of the claims before it are arbitrable. See
 3   Sparling v. Hoffman Const. Co., Inc., 864 F.2d 635, 637-38 (9th Cir. 1988) (finding that
 4   although not requested, dismissal with prejudice for failure to state a claim was proper
 5   where the trial court, on its own initiative, noted the inadequacy of a complaint because
 6   all of the plaintiffs claims were subject to arbitration); see also Salberg v. Massage Green
 7   Int’l Franchise Corp., No. 15-CV-2805-GPC-WVG, 2016 WL 3667154 (S.D. Cal. Jul.
 8   11 2016) (exercising the court’s discretion to dismiss where all of the plaintiff’s
 9   individual claims were subject to arbitration).
10         Staying these proceedings would serve little purpose, as the Court has found each
11   of Plaintiff’s claims arbitrable. See Salberg, 2016 WL 3667154, at *3. Moreover, the
12   valid arbitration clause applicable to all of Plaintiff’s claims renders him unable to amend
13   and possibly win relief, and therefore dismissal with prejudice is appropriate on the
14   Court’s initiative. See Wong v. Bell, 642 F.2d 359 (9th Cir. 1981).
15      III.   CONCLUSION
16         For the foregoing reasons, the Court GRANTS Defendant’s Motion to Compel
17   Arbitration. The Court further DISMISSES Plaintiff’s First Amended Complaint with
18   prejudice.
19         IT IS SO ORDERED.
20
     Dated: August 6, 2020                         _______________________________
21
                                                   HON. ROGER T. BENITEZ
22                                                 United States District Judge
23
24
25
26
27
28
                                                   4
                                                                              3:18-cv-02701-BEN-MSB
